

Exhibit 10.2


SECOND AMENDMENT
TO
SECURITIES PURCHASE AGREEMENT


This Second Amendment to Securities Purchase Agreement (this “Second
Amendment”), dated as of April 19, 2017, is made by and between Piper Jaffray &
Co., a Delaware corporation (“Buyer”) and SCI JV LP, a Texas limited partnership
(“Seller”). Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings assigned to such terms in that certain Securities
Purchase Agreement, dated November 16, 2015, by and among (i) Piper Jaffray
Companies, a Delaware corporation (“Parent”), (ii) Buyer, (iii) Simmons &
Company International, a Texas corporation, (iv) Seller, (v) SCI GP, LLC, a
Texas limited liability company, and (vi) Simmons & Company International
Holdings LLC, a Texas limited liability company (as amended, the “Purchase
Agreement”).
A.Parent, Buyer, Seller and each of the other Owner Parties entered into that
certain First Amendment of Securities Purchase Agreement dated February 25, 2016
(the “First Amendment”).


B.Section 6.9(g) of the Purchase Agreement provides that a portion of any
Employment-Related Retention that is forfeited after the Closing Date pursuant
to the terms of such Employment-Related Retention (such applicable portion, the
“Forfeited Retention”) shall be reallocated by Parent or Buyer to fund retentive
payments to certain other Energy Investment Banking or Equities employees of
Parent or its affiliates (collectively, the “Retention-Eligible Employees”). For
the avoidance of doubt, the “Forfeited Retention” does not include Rescinded
Retention Awards as defined in the First Amendment.


C.Section 6.9(g) and Section 6.10 of the Purchase Agreement effectively provide
that (i) a portion of any Forfeited Retention will be paid to the persons and in
the percentages listed on Schedule 6.10 (as amended by the First Amendment),
subject to the terms of Section 6.10, including the requirement that each
Incentive Pool Employee be employed by Parent or one of its Affiliates at the
time the Incentive Pool is paid, and (ii) the remainder of any Forfeited
Retention (the “Reallocable Retention”) would be allocated as provided in
Section 6.10(c) to Retention-Eligible Employees at the time the Incentive Pool
is paid.


D.Seller, on behalf of itself and each of the other Owner Parties, and Buyer
mutually desire to amend the Purchase Agreement to provide an alternative manner
in which the Forfeited Retention may be made available to Retention-Eligible
Employees, subject to the agreement of the senior-most representative of Simmons
within Parent’s Investment Banking business (in the case of Forfeited Retention
originally granted to an Investment Banking employee) or Parent’s Equities
business (in the case of Forfeited Retention originally granted to an Equities
employee) (as applicable, the “Applicable Simmons Representative”).


NOW THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Second Amendment as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this Second
Amendment, and intending that they and the Owner Parties be legally bound
hereby, Buyer and Seller agree as follows:




Second Amendment to Securities Purchase Agreement                          Page
1



--------------------------------------------------------------------------------




1.
Alternative Provision for Reallocable Retention. Notwithstanding anything to the
contrary (whether in the Purchase Agreement, any Ancillary Document, or
otherwise), Parent or Buyer may, with the consent of the Applicable Simmons
Representative, make new grants, awards or payments to any Retention-Eligible
Employees in an amount equal to all or any portion of the Reallocable Retention
(each, an “Alternative Grant”), subject to the following:



a.
Alternative Grants may be made from time to time, and the amounts subject to the
Alternative Grants may be paid, at any time prior to payment of the Incentive
Pool, and may be made with all or any portion of Reallocable Retention.



b.
Each Alternative Grant shall be in lieu of the allocation and payment of the
corresponding Reallocable Retention pursuant to Section 6.10(c) of the Purchase
Agreement. No payment shall be made with respect to Forfeited Retention pursuant
to Section 6.10 of the Purchase Agreement if the amount of such Forfeited
Retention was granted, awarded or paid as an Alternative Grant.



c.
Any Alternative Grant with respect to Forfeited Retention must be made to
Equities personnel, if such Forfeited Retention was originally granted to
Equities personnel, or to Investment Banking personnel, if such Forfeited
Retention was originally granted to Investment Banking personnel.



d.
Each Alternative Grant may be made in such form, on such terms, and subject to
such conditions as Parent or Buyer may determine in its sole discretion, subject
to the aforementioned consent of the Applicable Simmons Representative.



e.
If any Alternative Grant is not actually paid but is instead forfeited to Parent
or Buyer, then the amount of the Alternative Grant so forfeited shall again be
treated as Forfeited Retention (and be subject to all of the related terms and
conditions of the Purchase Agreement, including this Second Amendment).



f.
In the event any person listed on Schedule 6.10 of the Purchase Agreement
receives payments from the Incentive Pool in an amount that is less than what
such person’s percentage allocation of the Incentive Pool set forth on Schedule
6.10 of the Purchase Agreement would have been in the absence of the aggregate
Alternative Grants, then Parent shall pay such person the amount of such
deficiency.



g.
For the avoidance of doubt, for purposes of calculating whether a person listed
on Schedule 6.10 of the Purchase Agreement has received payments from the
Incentive Pool at least equal to such person’s initial allocation of the
Incentive Pool set forth on Schedule 6.10 of the Purchase Agreement, all
payments made to such person with respect to Forfeited Retention shall be
treated as having been made with respect to the Incentive Pool, regardless of
whether paid pursuant to an Alternative Grant or pursuant to Section 6.10 of the
Purchase Agreement.



h.
For the avoidance of doubt, the parties acknowledge that the Applicable Simmons
Representatives as of the date hereof are Fred Charlton (Investment Banking) and
Bill Herbert (Equities). Such individuals shall be the Applicable Simmons
Representatives



Second Amendment to Securities Purchase Agreement                          Page
2



--------------------------------------------------------------------------------




until such time that Seller provides notice to Buyer that such Applicable
Simmons Representatives have changed.


2.
Owner Representative. Seller, as Owner Representative, hereby consents to and
approves this Second Amendment on behalf of each of the Owner Parties, and
waives on behalf of each Owner Party any objection or right of dissent arising
from the execution of this Second Amendment.



3.
Effect of Amendment. This Second Amendment is effective as an amendment to the
Purchase Agreement pursuant to and in accordance with Section 11.1 thereof, and
is binding on each of the parties thereto. Except as expressly provided in this
Second Amendment, all of the terms and provisions of the Purchase Agreement are
and will remain in full force and effect and are hereby ratified and confirmed
by each of the applicable parties thereto. On and after the date hereof, each
reference in the Purchase Agreement to “this Agreement,” “the Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the Purchase Agreement in any other agreements, documents or instruments
executed and delivered pursuant to, or in connection with, the Purchase
Agreement or the Ancillary Documents, will mean and be a reference to, unless
the context otherwise requires, the Purchase Agreement as previously and hereby
amended.



4.
General Terms. Articles 11 and 12 of the Purchase Agreement apply to this Second
Amendment, mutatis mutandis.



5.
Counterparts. This Second Amendment may be executed in two or more counterparts,
and delivered by facsimile or other form of electronic communication, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



[Signature Page Follows]


















































Second Amendment to Securities Purchase Agreement                          Page
3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.


BUYER:


Piper Jaffray & CO.


By: /s/ Debbra L. Schoneman                            
Name:    Debbra L. Schoneman    
Title:    Chief Financial Officer














































Second Amendment to Securities Purchase Agreement                        
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.


SELLER:


SCI JV LP


By: /s/ Frederick W. Charlton                            
Name: Frederick W. Charlton    
Title: Managing Director    




Second Amendment to Securities Purchase Agreement                        
Signature Page

